DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 9, 11, 17, 19, 25, 27 and 33-36 are pending in the application.
This action is in response to applicants' amendment dated June 6, 2022.  Claims 1, 3, 17, 19, 25, 27, 33, 35 and 36 have been amended and claims 8, 16, 24 and 32 have been canceled.
Response to Amendment
Applicant's arguments filed June 6, 2022 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 3) in the last office action, which is hereby withdrawn. 

The applicant's amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 3a), b), c), d), e), f), g) and h) in the last office action, which are hereby withdrawn.

In view of the amendment dated June 6, 2022, and following the new response in the traversal of the restriction requirement the following response to address the traversal apply:


Election/Restrictions
Claims 3, 11, 19, 27 and 33-36 are allowable.  The restriction requirement between the compounds and compositions of the compounds of formula I (Group I) and the compounds and compositions of the compounds of formula III (Group II), as set forth in the Office action mailed on October 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Specifically, the restriction requirement of October 21, 2021 is still deemed proper and is therefore made final.  Claims 1, 9, 17 and 25, directed to the compounds and compositions of the compounds of formula I do not require all the limitation of an allowable claim and therefore remain withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.  The applicants traversed the restriction requirement in the response to the previous office action stating that the only difference between independent claims 1 and 3 is that claim 1 represents a compound of claim 3 wherein the R5 and R6 groups of claim 3 would be NULL, and a ketone chain of a length within the scope of claim 3 and would require no further examination once claim 3 is allowed.  However, claim 1 is not within the scope of claim 3 and furthermore contains other issues which would need to be addressed and thus will not be rejoined.

Claims 1, 9, 17 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 21, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624